                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In re: DAP Enterprises LLC                          )      Case No.: 20-80407-CRJ-7
       DBA Interim Healthcare of Huntsville         )
       EIN: xx-xxx9998                              )
                                                    )
                                                    )
              Debtor.                               )      Chapter 7


                    MOTION TO WITHDRAW APPOINTMENT ORDER


        COMES NOW the undersigned and requests that the Court withdraw his appointment order
on the grounds that he has a conflict and should not serve as Trustee in this Chapter 7 case.

       Respectfully submitted this the 11th day of February, 2020.


                                                /s/ Tazewell T. Shepard
                                                Tazewell T. Shepard
                                                Chapter 7 Trustee

                                                SPARKMAN, SHEPARD & MORRIS, P.C.
                                                P. O. Box 19045
                                                Huntsville, AL 35804
                                                Tel: (256) 512-9924
                                                Fax: (256) 512-9837


                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this 11th day of February, 2020 served the foregoing document on
Ronald C. Sykstus, Attorney for Debtor, Bond Botes Sykstus Tanner & Ezzell PC, 225 Pratt
Avenue NE, Huntsville, AL 35801, DAP Enterprises LLC dba Interim Healthcare of Huntsville,
Debtor, 7311 Sanctuary Cove Drive, Owens Cross Roads, AL 35763, and upon Richard M. Blythe,
Office of the Bankruptcy Administrator, P.O. Box 3045, Decatur, AL 35602, by the Court’s
CM/ECF filing system and/or by depositing said copy in the United States Mail in a property
addressed envelope with adequate postage thereon.



                                                /s/ Tazewell T. Shepard
                                                Tazewell T. Shepard




Case 20-80407-CRJ7         Doc 9    Filed 02/11/20 Entered 02/11/20 15:07:16           Desc Main
                                    Document     Page 1 of 1
